DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
Claims 1, 3, 5-14 and 17-19 remain pending wherein claim 17 was previously allowed. Applicant amended claim 5 to rewrite the claim in independent format so as to place the claim in condition for allowance. Applicant also amended claims 1, 18 and 19. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2022 is being considered by the examiner.
Response to Arguments
Despite the amendment necessitating a new ground of rejection (see below), claim 1 remains rejected based on the disclosure of Oakey et al. Consequently, Applicant's argument that the claims are patentable because the computer 62 disclosed by Oakey et al. is unrelated to the “controller” recited in claim 1 remains pertinent. That said, the argument has been fully considered but it is not persuasive.
Applicant argues that the claims are patentable because the computer 62 disclosed by Oakey et al. receives images and distinguishes a particle of interest in the images, which is a function unrelated to the functions of the claimed controller. The argument is not persuasive. As articulated in the new ground of rejection below, the Oakey et al. machine is automated, and thus comprises a controller for conducting the disclosed method. Moreover, the machine further comprises a pump 45 (see Figs. 2A and [0057]). Regardless of whether the individual components (e.g. detector) of the machine comprise their own hardware components (e.g. computer 62) that perform specific functions (e.g. analyze images), it is 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 fails to further limit the claimed invention because the subject matter of the claim does not appear to further limit a configuration of the holder*. While the number of input/output ports in a cartridge (see claim 18) obviously further limits a configuration of the holder (due to the fact that the holder must comprise a corresponding number of ports), it is unclear how or if the arrangement of nanofluidic modules within the cartridge further limits a configuration of the holder.  
*The “another cartridge” recited in claims 18 and 19 is not a part of the claimed invention. The “another cartridge” is a hypothetical cartridge that is recited only in the context of further limiting a configuration of the claimed holder. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 3, 6-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oakey et al. (US 2006/0169642 A1) in view of Churchill et al. (US 2002/0159919 A1), Freudenthal et al. (US 2014/0213487 A1) and Hoffman et al. (US 2017/0113221 A1). 
With respect to claim 1, Oakey et al. disclose a method of using an automated machine to separate the components (particles, see abstract) of a sample fluid, the method comprising:

receiving the sample fluid at an input port of the removable cartridge (see [0008]); 
receiving input of operating parameters for a controller (because the machine is automated, it must comprise a controller); and 
starting, by said controller, a pump 45 (see [0057] disclosing a micropump for example) to pressurize the removable cartridge 47 (see Fig. 2A). 
The method disclosed by Oakey et al. differs from the claimed invention in that Oakey et al. do not disclose: 
1) that the operating parameters are received via a user interface; 
2) pressure inside the cartridge is monitored using a pressure sensor (naturally, Oakey et al. do not disclose increasing pressure if the pressure falls below a threshold value); 
3) alerting a user that the cartridge is available for removal upon completion of sample fluid processing; or
4) explicitly disclose that the pump pressurizes the removable cartridge via an air inlet port associated with the holder.  
Regarding the use of a user interface to input operating parameters, given that the machine disclosed by Oakey et al. is automated, it would have been obvious to one of ordinary skill in the art to configure the controller to receive operating parameters via a user interface (e.g. computer 62, see Fig. 2). The modification would enable a user to make adjustments to the operation of the machine, or enable performance-enhancing updates to the operating parameters via a software.  
   Regarding pressure monitoring, given the importance of pressure inside the cartridge in ensuring proper separation of particles in the sample fluid (see [0062]-[0064]), it would have been obvious to one of ordinary skill in the art to monitor the pressure at the input port of the cartridge using a pressure sensor, and configure the pressure senor to provide feedback to the controller so that the controller can 
Regarding alerting a user of the availability of cartridge removal, provision of such alert in an automated laboratory equipment is considered conventional, and thus well-known in the art (e.g. see [0123] of Freudenthal et al.). That said, it would have been obvious to one of ordinary skill in the art to configure the Oakey et al. machine to alert a user once the machine has completed processing (i.e. separating) a sample fluid, so that a subsequent sample fluid can be processed by the machine.   
Regarding the provision of an air inlet port in the holder, it is well-known in the art to pressurize a micropump via an air inlet port (see [0134] and Fig. 6A of Hoffman et al. disclosing a microfluidic device in which a micropump is fluidly connected to a port 1160 for pressurizing the micropump). Given that the micropump disclosed by Oakey et al. is integrated into the machine, it would have been obvious to one of ordinary skill in the art to provide the holder with an air inlet port for pressurizing the micropump. 
With respect to claim 3, the removable cartridge is a nanofluidic module (see [0045] disclosing that the cartridge can process nanofluidic volumes). 
With respect to claim 6, the nanofluidic module (i.e. the cartridge) is configured to sort particles in the sample fluid, as discussed above.  
With respect to claims 7-9, Oakey et al. disclose that cell counting can be conducted within the cartridge (see [0074]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to incorporate a particle counter sensor inside the cartridge. Naturally, the particle counter sensor would be configured to monitor the entire fluid in the cartridge, including input and output streams. Absent claims 8 and 9 further defining the limitations “input particle streams” and “output particles streams” (e.g. specifying the location of the monitoring), any and all streams within the Oakey et al. cartridge satisfy both limitations based on the design of the fluidic network inside the cartridge (i.e. inlet stream becomes an outlet stream).     

With respect to claim 11, given that the pump 45 is situated in the holder upstream of the cartridge 47 (see Fig. 2A and [0057]), it must be configured to functionally couple to the input port of the removable cartridge.  
With respect to claim 12, the pump is configured to drive the sample fluid into the cartridge (the nanofluidic module) for separation of the sample fluid into the at least two output ports (see Fig. 14). 
With respect to claim 13, according to Oakey et al., the pump can be a syringe pump (see [0057]). Such a pump would comprise a pressurized tank (barrel) configured to drive the sample fluid through the removable cartridge, wherein the pressurized tank is coupled to the input port of the removable cartridge (see Fig. 2A of Oakey et al.). 
With respect to claim 14, given that the air inlet port of the holder is used to pressurize the pump (see rejection of claim 1), it is evident that the pump comprises a first connection port connected to the air inlet port of the holder. Moreover, as discussed above, the pump 45 comprises a second connection port functionally coupled to the input port of the removable cartridge 47 (see Fig. 2A). Lastly, given that the controller of the modified Oakey et al. machine controls the pump, it is evident that the controller controls the pressure driven into the removable cartridge 47. 
With respect to claim 18, the holder disclosed by Oakey et al. is configured to operate with any removable cartridge having the same interconnection as the cartridge disclosed by Oakey et al., including a cartridge comprising more than two output ports (see Fig. 8). As indicated above, the “another cartridge” is not a part of the claimed invention. Consequently, Oakey et al. need not disclose a cartridge comprising a plurality of nanofluidic modules to reject the claim.  
With respect to claim 19, the claim does not further limit the claimed invention, as discussed above. 
Allowable Subject Matter
Claims 5 and 17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  

1) one or more DLD arrays inside a nanofluidic module of a cartridge, as recited in claim 5; or
2) a holder having the features recited in claim 17. 
Based on the design of the machine disclosed by Oakey et al., there is no motivation to further modify the machine to arrive at the claimed inventions.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796